QUAYLE ACTION
The amendments and comments filed 10-14-21 have been entered and fully considered. Claims 10-11 have been examined (Office action mailed 3-3-21, page 4, paragraph 2). This application is in condition for allowance except for the following formal matters: 
claim 1, line 12, “the rest” (no antecedent basis) should be amended to read “remaining areas”; 
claim 10, line 2, “the side” should be amended to read “a side”;
claim 11, line 1, “1” should be amended to read “10”; and
claim 12, line 8, “adhesive layer” should be amended to read “layer of adhesive”.
Pending the matters recited above, claims 1-4 and 8-13 would be allowable. The following is a statement of reasons for the indication of allowable subject matter: claim 1, the closest prior art of record to Kuiper, alone or in combination with the prior art of record, does not teach or fairly suggest that in the method the passivation features have an exposed surface substantially coplanar with the major surface of the layer of adhesive after the release liner is peeled from the layer of adhesive. 
Claim 1 is allowable (i.e., pending matters recited above). The restriction requirement between Groups I and II, as set forth in the Office action mailed on 3-3-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement would be withdrawn as to any claim that requires all the limitations of an allowable claim. However, claim 14 (and thus dependent claims 15 and 18-20), directed to an article, is (are) withdrawn from consideration because claim 14 does not require an article having the fully embedded passivation features having an exposed surface substantially coplanar with the major surface of the layer of adhesive – in that in claim 14 this structural feature is written as part of an intended use of the claimed article and not a positive structural feature of the claimed article outside of an intended use limitation.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745